               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:19-CR-174

vs.
                                                  TENTATIVE FINDINGS
NEREUS S. SUTKO,

                   Defendant.

      The Court has received the revised presentence investigation report in
this case. The defendant objects to the presentence report and moves for a
downward departure. Filing 59.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all Guidelines
           mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using pre-
           Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure theory is
           not warranted, deviate or vary from the Guidelines when there is
           a principled reason justifying a sentence different than that called
           for by application of the advisory Guidelines, again without
           affording the Guidelines any particular or "substantial" weight.

2.   The defendant objects to the presentence report's assessment of several
     offense level enhancements. Filing 59, see filing 60. Application of
     sentencing enhancements must be supported by a preponderance of the
     evidence, and the government has the burden to prove the factual basis
     for an enhancement. United States v. Mitchell, 825 F.3d 422, 425 (8th
     Cir. 2016). If the defendant objects to the factual basis for a sentencing
     enhancement, and the government fails to present evidence to prove that
     factual basis by a preponderance of the evidence, it is error to apply the
     enhancement. Id. But here, as the Court reads the defendant's
     objections, he is for the most part not objecting to the factual basis for
     the enhancements—that is, with a couple of exceptions that will be noted
     below, he is not claiming that the facts as represented in the presentence
     report are inaccurate. Rather, he is primarily arguing that the facts, as




                                    -2-
represented in the presentence report, do not support the enhancements
that have been assessed.

(a)(i) First, the defendant objects to the two-level enhancement to the
offense conduct for an offense "committed through mass-marketing." See
U.S.S.G. § 2B1.1(b)(2)(A)(ii). The government asserts that the defendant
was able to file thousands of fraudulent claims by hosting pizza parties,
distributing brochures, and offering incentives and kickbacks to
recruiters in order to obtain a Medicare or Medicaid beneficiary's
personal information. The defendant would then—with or without the
beneficiaries' consent—use that information to file fraudulent claims.

The defendant's objection is two-fold. First, he points to the definition of
"mass-marketing," which


      means a plan, program, promotion, or campaign that is
      conducted through solicitation by telephone, mail, the
      Internet, or other means to induce a large number of persons
      to (i) purchase goods or services; (ii) participate in a contest
      or sweepstakes; or (iii) invest for financial profit. "Mass-
      marketing" includes, for example, a telemarketing campaign
      that solicits a large number of individuals to purchase
      fraudulent life insurance policies.


§ 2B1.1 application n.4(A). He claims that the facts of this case, which he
characterizes as "posting of flyers on an old-fashioned cork board
announcing a pizza party with a pitch," don't meet that definition. But
the facts as set forth in the presentence report go somewhat beyond the
defendant's characterization. See filing 60 at 2. The Court also notes that


                                -3-
comparable conduct has been held to support imposing the mass-
marketing enhancement. See United States v. Moran, 778 F.3d 942, 976-
77 (11th Cir. 2015); United States v. Mauskar, 557 F.3d 219, 233 (5th
Cir. 2009); cf. United States v. Kieffer, 621 F.3d 825, 834-35 (8th Cir.
2010). The Court's tentative finding is that the defendant's scheme
involved "solicitation . . . to induce a large number of persons to . . .
purchase goods or services," and thus that the defendant's marketing
was sufficiently "mass" to support the mass-marketing enhancement.

(b)(ii) The defendant's other argument regarding the mass-marketing
enhancement is that it should not apply because the people to whom the
scheme was marketed were not the victims of the offense, which were
the government programs that were defrauded. Filing 60 at 2-3. The
defendant relies on United States v. Miller, in which the Eighth Circuit
upheld the trial court's refusal to apply the mass-marketing
enhancement where the defendant had mass-marketed individual
residential loans, but defrauded other lending institutions into
purchasing those loans by mispresenting their risk. 588 F.3d 560, 561-
62, 568 (8th Cir. 2009).

But that reads too much into Miller. In Miller, the issue was whether
"the offense itself [involved] mass-marketing," and the Court of Appeals
held it didn't because the defendant had "participated in a mortgage
fraud conspiracy involving fraud on financial institutions, not
consumers." Id. at 568 (emphasis supplied). There is no indication in the
Eighth Circuit's opinion that the initial loans had been made with the
intent to later dispose of them fraudulently. See id. at 562-63. Here,
however, it is apparent that the defendant solicited business with the



                               -4-
         intent—perhaps the sole intent—of obtaining information needed to
         defraud the government. The mass marketing was part and parcel—and
         relevant conduct—of the scheme to defraud.1 See United States v. Isiwele,
         635 F.3d 196, 204-05 (5th Cir. 2011).

         (b)(i) Next, the defendant objects to another two-level increase pursuant
         to § 2B1.1(b)(10)(A) and (C), because the defendant allegedly "relocated"
         his fraudulent scheme to Iowa to evade regulatory officials and because
         the offense involved sophisticated means. On the first point, the
         defendant argues that the evidence is insufficient to show he relocated
         his scheme to Iowa after his participation in Nebraska Medicaid was
         terminated due to his failure to provide documentation. Filing 60 at 3.
         Rather, the defendant suggests he had been submitting claims in both
         Iowa and Nebraska, and simply continued submitting claims in Iowa
         after his Nebraska participation was terminated—which, he says, isn't
         the sort of "relocating" that § 2B1.1(b)(10)(A) contemplates. The




1   The Court is aware that other courts have relied on Miller to support the proposition that
"a scheme is committed through mass-marketing only when the mass marketing is directed
toward individuals who will be harmed by the scheme." United States v. Lacey, 699 F.3d 710,
714-15 (2d Cir. 2012). As explained above, the Court sees that as an extension of Miller, not
an application. That said, even if the mass-marketing enhancement requires the targets of
the marketing to be harmed by the offense, the record here suggests they were: their personal
information was used without their consent, items were not provided to them, or the items
provided to them were different and less valuable than those the government was billed for.
While the government bore the brunt of the financial loss, the beneficiaries who were
ultimately not provided with the goods and services for which Medicare and Medicaid paid
were also harmed by the scheme. See Isiwele, 635 F.3d at 204-05; cf. Lacey, 699 F.3d at 716.


                                              -5-
government, on the other hand, argues that claims in Iowa increased
following Nebraska termination. Filing 57 at 11.

The Eighth Circuit has explained that the plain language of §
2B1.1(b)(10)(A) requires the Court "to find: (1) the defendant relocated
from one jurisdiction to another; (2) the fraudulent scheme moved with
the defendant; and (3) that the defendant intended to evade law
enforcement or regulatory officials." United States v. Vega-Iturrino, 565
F.3d 430, 433 (2009) (quoting United States v. Smith, 367 F.3d 737, 740
(8th Cir. 2004)). Even assuming, as the government argues, that claims
in Iowa increased after participation in Nebraska's program was
terminated, there is little to suggest that the purpose was to evade
detection, as opposed to simply maintaining the scheme. Nor is it even
clear that the scheme was "relocated," given its preexisting presence in
Iowa. Section 2B1.1(b)(10)(A) does not apply "to every fraudulent scheme
that just happens to operate in multiple jurisdictions." United States v.
Hines-Flagg, 789 F.3d 751, 755 (7th Cir. 2015). Nonetheless, the
government may present evidence to prove a factual basis for this
enhancement, should it choose to do so.

(b)(ii) But the presentence report alternatively bases the same two-level
increase on § 2B1.1(b)(10)(C), for an offense that "otherwise involved
sophisticated means" that the defendant intentionally engaged in or
caused the conduct constituting. For purposes of that subsection,

      "sophisticated   means"   means     especially   complex   or
      especially intricate offense conduct pertaining to the
      execution or concealment of an offense. For example, in a
      telemarketing scheme, locating the main office of the scheme


                                -6-
      in one jurisdiction but locating soliciting operations in
      another jurisdiction ordinarily indicates sophisticated
      means. Conduct such as hiding assets or transactions, or
      both, through the use of fictitious entities, corporate shells,
      or offshore financial accounts also ordinarily indicates
      sophisticated means.

Id., cmt. n.9(B). But "'sophisticated means' need not be highly
sophisticated." United States v. Norwood, 774 F.3d 476, 480 (8th Cir.
2014) (emphasis supplied). The sophisticated-means enhancement is
proper when the offense conduct, viewed as a whole, was notably more
intricate than that of the garden-variety offense. Id. Relevant factors
include the length of the scheme, the use of forged or false documents,
and the use of Ponzi-type payments. United States v. Meadows, 866 F.3d
913, 917-18 (8th Cir. 2017). And repetitive, coordinated conduct can be
subject to the enhancement even if no single step is complicated. United
States v. Patino, 912 F.3d 473, 477 (8th Cir. 2019).

The defendant argues that there was nothing sophisticated about his
scheme, which he describes simply as "billing for goods he did not
provide." Filing 60 at 4. The government, however, describes the
defendant's conduct as a nearly-10-year scheme including the use of
another person's name on filings, obtaining and using stolen identity
information and forged or duplicated medical authorizations, using a
third-party biller, and using gifts and kickbacks to collect additional
beneficiaries. See filing 57 at 12. That conduct—and, again, the
defendant does not seem to deny these facts—is similar to conduct that
has been held to support a finding of "sophisticated means," based on the



                                -7-
length of the scheme, the number of false claims, and the use of false
documents. E.g. United States v. Mitchell, 914 F.3d 581, 586-87 (8th Cir.
2019); United States v. Adejumo, 772 F.3d 513, 531-32 (8th Cir. 2014);
United States v. Waters, 799 F.3d 964, 974 (8th Cir. 2015); United States
v. Finck, 407 F.3d 908, 915 (8th Cir. 2005).

The defendant argues that while his scheme may have involved
repetition, "there was no coordination" because he "just continued to
keep with the same fraudulent scheme of filing false claim after false
claim until he was caught." Filing 60 at 4. That understates the number
of steps that were involved in filing those claims, from the various means
used to collect beneficiary information, to the preparation of the claims,
to the provision of items to purported claimants. He repeated some
variation of that process at least 3,649 times. The Court's tentative
finding, therefore, is that the scheme involved sophisticated means.

(c) Next, the defendant objects to the assessment of a four-level
enhancement to the offense conduct for being "an organizer or leader of
a criminal activity that involved five or more participants or was
otherwise extensive," within the meaning of U.S.S.G. § 3B1.1(a). To
qualify for this enhancement, the defendant must have been the
organizer or leader of at least one other person who was criminally
responsible for committing the offense, id., cmt. n.2, although all persons
involved during the course of the offense (even if they were unknowing)
are considered when assessing whether the organization was "otherwise
extensive," id., cmt. n.3. Both the presentence report and the
government's argument, filing 57 at 10, premise the applicability of this
enhancement on the criminal activity being "otherwise extensive."



                                -8-
The defendant, as the Court understands his argument, doesn't appear
to be contending that the overall scheme wasn't extensive. See filing 60
at 6. Rather, he relies on the fact that regardless of whether the scheme
was extensive, the government must also prove that at least one other
"participant" in the offense—that is, "a person who is criminally
responsible for the commission of the offense, but need not have been
convicted"—was organized or led by the defendant. See § 3B1.1, cmt. n.2;
see also United States v. Musa, 830 F.3d 786, 788 (8th Cir. 2016). The
defendant argues that there is no evidence "supporting the government's
position that anyone admitted to knowing that [the defendant] was filing
false claims and knowingly assisted in that endeavor." Filing 60 at 6.

A person doesn't need to be guilty as a principal in the charged offense,
or even benefit from commission of the offense, in order to be "criminally
responsible" for it—instead, he or she only needs to give "knowing aid in
some part of the criminal enterprise." United States v. Starks, 815 F.3d
438, 441 (8th Cir. 2016). Of course, the government could prove that
there was another participant in the offense without anyone
"admitt[ing]" to it—such a finding can be based on circumstantial
evidence. See id. at 442-43. It must, however, be based on something. See
Mitchell, 825 F.3d at 425 (when defendant objects, government must
prove factual basis for enhancements by a preponderance of the
evidence). Accordingly, the Court will resolve the applicability of this
enhancement based on the evidence at sentencing.

(d) Finally, the defendant moves for a downward departure pursuant to
U.S.S.G. § 4A1.3(b), arguing that his three DUI convictions between
2002 to 2006 lead to a criminal history score—Category III—that over-



                               -9-
     represents the seriousness of his crimes. Filing 60 at 6-7. The
     government argues that the defendant's alcohol-related criminal
     behavior did not end in 2006, and that his alcohol use and gambling
     habits were contributing factors to his criminal conduct. Filing 63 at 3.

     "A downward departure from the defendant's criminal history category
     may be warranted if, for example, the defendant had two minor
     misdemeanor convictions close to ten years prior to the instant offense
     and no other evidence of prior criminal behavior in the intervening
     period." § 4A1.3 cmt. n.3. But the defendant bears the burden of proving
     the appropriateness of a downward departure. United States v. Cantu,
     12 F.3d 1506, 1511 (9th Cir. 1993). Accordingly, the Court—recognizing
     its authority to depart downward, see United States v. Simms, 695 F.3d
     863, 866 (8th Cir. 2012)—will resolve this motion at sentencing.

3.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.

4.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is




                                    - 10 -
         requested, such filings should include a statement describing why a
         hearing is necessary and how long such a hearing would take.2

5.       Absent timely submission of the information required by the preceding
         paragraph, the Court's tentative findings may become final and the
         presentence report may be relied upon by the Court without more.

6.       Unless otherwise ordered, any objection challenging these tentative
         findings shall be resolved at sentencing.

         Dated this 26th day of February, 2020.


                                                      BY THE COURT:



                                                      John M. Gerrard
                                                      Chief United States District Judge




2   The Court notes that the government has already requested a hearing of one hour, filing 57
at 16, and that the defendant anticipates 30 minutes of his own testimony, filing 59 at 2.


                                             - 11 -
